


110 HR 7338 IH: Taxpayer Relief Act of 2008
U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7338
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Mr. Shadegg (for
			 himself, Mr. Broun of Georgia,
			 Mr. Gohmert,
			 Mr. Burton of Indiana,
			 Mr. Westmoreland,
			 Mr. Sali, and
			 Mrs. Bachmann) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To exclude $125,000 ($250,000 in the case of a joint
		  return) of taxable income from the individual Federal income tax for 2008 and
		  to reduce the rates of tax on income subject to Federal income tax for
		  2008.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Relief Act of 2008.
		2.Reduction in
			 Federal income tax for 2008In
			 the case of an individual, for purposes of applying the Internal Revenue Code
			 of 1986 for the first taxable year beginning in 2008—
			(1)the taxable income of the taxpayer shall be
			 reduced (but not below zero) by $125,000 ($250,000 in the case of a joint
			 return), and
			(2)each rate of tax on such taxable income
			 (determined without regard to paragraph (1)) in excess of $125,000 ($250,000 in
			 the case of a joint return) shall be reduced by 5 percentage points.
			
